Citation Nr: 1309567	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-45 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction in evaluation from 30 percent to 10 percent, effective April 1, 2010, for bilateral pes planus with plantar fasciitis and anterior talofibular ligament strain was proper.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis and anterior talofibular ligament strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which finalized a reduction from 30 percent to 10 percent for the Veteran's bilateral foot disability.  

Initially, the Board notes that the Veteran was granted service connection for his bilateral foot disability in an October 1998 rating decision, at which time he was assigned a 30 percent evaluation for that disability, effective October 1, 1996-the day following his separation from service.  

The Veteran filed for an increased evaluation of his bilateral foot disability in September 2009.  In an October 2009 rating decision, the RO proposed to reduce the Veteran's bilateral foot evaluation from 30 percent to 10 percent; the Veteran was notified of that proposed reduction in a November 19, 2009 letter.  On January 26, 2010, the RO finalized the reduction of the rating for the bilateral foot disability, decreasing the evaluation to 10 percent effective April 1, 2010.  On January 27, 2010, VA received correspondence from the Veteran indicating that he disagreed with the proposed reduction and wished to have a hearing before his reduction was finalized.  VA sent the Veteran a letter informing him of the January 26, 2010 rating decision on February 3, 2010.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in August 2010, regarding entitlement to an evaluation in excess of 10 percent for his bilateral foot disability; a transcript of that hearing is associated with the claims file.  The propriety of the reduction was not discussed during that hearing.

The Board has taken jurisdiction over both the reduction and increased evaluation issues on appeal.  As noted below, the Board finds that the reduction of the Veteran's rating for his bilateral foot disability to 10 percent disabling is void ab initio, and his 30 percent evaluation for that disability is restored.  However, the increased evaluation issue with respect to that disability is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The 30 percent evaluation for a bilateral foot disability had been in effect for more than five years at the time of the January 2010 rating decision that decreased the evaluation for that disability to 10 percent. 

2.  The October 2009 rating decision that proposed the reduction, the January 2010 rating decision, and the October 2010 statement of the case, do not reflect specific consideration of the provisions of 38 C.F.R. § 3.344. 


CONCLUSION OF LAW

The reduction of the evaluation for bilateral pes planus with plantar fasciitis and anterior talofibular ligament strain from 30 percent to 10 percent, effective April 1, 2010, is void.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2012); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2012). 

In this case, the Board notes that the Veteran had 68 days from November 19, 2009 to January 26, 2010 to provide additional information.  The procedural requirements, as documented above, were therefore properly followed in this case.  

In certain rating reduction cases, such as this case, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).  

The Board observes the RO did not apply the regulation regarding stability of ratings--38 C.F.R. § 3.344(a).  In the instant case, the Veteran was provided only one VA examination, in September 2009, prior to the reduction in the disability evaluations for his bilateral foot disability.  Although the RO additionally cited the September 2007 examination findings-no mention of an August 1997 examination was ever made in any decision.

Moreover, the Board additionally notes the procedural protections offered for a stabilized rating under 38 C.F.R. § 3.344(a) and (b) are applicable in the instant case.  The proposed reduction in October 2009, the finalized reduction in January 2010, and the October 2010 statement of the case do not demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable, including whether the examination on which the reduction is predicated was as full and complete an examination as the initial examination on which the rating was initially based.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the October 2010 statement of the case.

In short, the reduction of the foot disability rating to 10 percent is void because the provisions of 38 C.F.R. § 3.344 were not considered.  The decision to reduce was not in accordance with law, in part because the RO did not make a finding that the VA examination used as a basis for the reduction was as full and complete as the examination on which the 30 percent rating was established; nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  

The RO's findings in this case that the Veteran's bilateral foot disability no longer approximated the criteria for a 30 percent rating are not sufficient to sustain a finding that the reduction was proper under § 3.344.  Accordingly, the action to reduce the rating is void, and the 30 percent evaluation for bilateral pes planus with plantar fasciitis and anterior talofibular ligament strain is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344(a), (b); Schafrath, supra; Kitchens, supra; Brown, supra.



ORDER

The reduction in evaluation for bilateral pes planus with plantar fasciitis and anterior talofibular ligament strain was not proper; restoration of the 30 percent evaluation is granted, effective April 1, 2010.


REMAND

With regard to the Veteran's increased evaluation claim, the Board notes that the last VA examination of his feet was in August 2010.  The Board also notes that the last VA treatment record on file is from the same date as the Veteran's last VA examination.  In fact, the last document in the claims file at this time is an informal hearing presentation from the Veteran's representative, dated in June 2011.  Given that no new medical evidence has been associated with the claims file since the last VA examination, the Board has no context with which to determine whether the current VA examination is reflective of the current severity of the Veteran's disability, or whether it has worsened since that time.  This is particularly bothersome because the Veteran's podiatrist has submitted statements in 2010 that somewhat contradict the VA examination that was conducted about the same time.

Therefore, the Board finds that a remand is necessary in order to determine the current severity of the Veteran's bilateral foot disability, since the evidence of record is approximately three years old and the Board is unable to ascertain whether such evidence is reflective of the Veteran's current severity.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Private and VA treatment records prepared more recently should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the El Paso VA Medical Center, or any other VA treatment facility that may have treated the Veteran, since August 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral foot disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA foot examination in order to determine the current severity of his bilateral pes planus with plantar fasciitis and anterior talofibular ligament strain.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's bilateral pes planus, plantar fasciitis and anterior talofibular ligament strain.  The examiner should specifically discuss the following: 

(a) Whether the Veteran's symptoms are mild, and his symptomatology is relieved by built-up shoe or arch support;

(b) Whether his symptoms are moderate, with weightbearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet;

(c) Whether his symptoms are severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or,

(d) Whether his symptoms are pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation for his bilateral pes planus with plantar fasciitis and anterior talofibular ligament strain.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


